DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Please see below for the claim comparison.

Claim 16: the response comprising a device status field, wherein the device status field includes information about whether a register operation successfully completed at the first selected device, whether a register protocol or parity error exists at the first selected device, or whether a register operation was deferred at the first selected device.
Claim 17: wherein the device status field includes information about whether the register operation successfully completed at the first selected device, whether the register protocol or parity error exists at the first selected device, and whether a register operation was deferred at the first selected device.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,379,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
Claim 1 of the instant application is anticipated by the patent’s claim 14 in that claim 14 of the patent contains all the limitations of claim 1 of the instant application. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 2-20 are found with minor variations in the recitation of patents claim 1-18.

Instant Application (17/708,674)
Patent No. 11,379,402
Claim 1: A method, comprising: communicating between primary and secondary devices using a serial peripheral interface (SPI) interface configured for an SPI protocol, the communicating comprising: 
Claim 14: A method for determining whether a secondary device is available to communicate with a primary device using a serial peripheral interface (SPI) interface configured for an SPI protocol, wherein the primary device includes a data input port and a data output port, and 
at the primary device: providing a pull-up signal at a primary device data input port; 
wherein the primary device is configured to provide a pull-up signal at the data input port, the method comprising:
sending a first message using a primary device data output port and a first data channel of the SPI interface, the first message comprising a command field configured to access a secondary device; 
sending a first message using the data output port and a first data channel of the SPI interface, the first message comprising a command field configured to access the secondary device, 
receiving signal magnitude information from the data input port over multiple sequential cycles of a clock signal; and 
receiving signal magnitude information from the data input port over multiple sequential cycles of the clock signal; and
determining a presence or absence of the secondary device based on a relationship between a reference magnitude of the pull-up signal and the signal magnitude information received from the data input port over the multiple sequential cycles of the clock signal.
determining an operation status of the secondary device or absence of the secondary device based on a relationship between a reference magnitude of the pull-up signal and the signal magnitude information received from the data input port over the multiple sequential cycles of the clock signal.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devila et al US publication US 20080183928.

Regarding claim 8, Devila teaches an apparatus (see figure 1, system 10) comprising:
a primary device (master device 20) couplable to one or more secondary devices (slave device 30) using a serial peripheral interface (SPI) interface (see para 0031, FIG. 1 is a high-level block diagram of a system 10 exhibiting an addressable SPI bus), wherein the primary device includes first and second data ports coupled to respective first and second data channels of the SPI interface (see figure 1, corresponding ports and channels of MOSI bus 40 and MISO bus 50 of the SPI interface), wherein the primary device is configured to:
send a first message using the first data port, the first message comprising a command field configured to access a first selected device of the one or more secondary devices (see figure 3A and para 0102, The second byte, or bytes, transmitted on MOSI bus 40 e.g. the first message, comprises the address of target slave device 30. Preferably, at least one bit further comprises read/write information e.g. a command field); and 
receive, using the second data port, and over multiple sequential clock cycles (see para 0105, concomitant data to MOSI bus 40 and MISO bus 50 are clocked on opposing clock edges appearing on clock bus 60), a response message from the first selected device in response to the first message (see para 0104, Concomitantly on MISO bus 50, the received address of the responding slave device 30 appears as an acknowledgement and for error detection e.g. acknowledgement received by the master using MISO bus 50), wherein the response message comprises a status field that indicates a register operation performance status for the first selected device (see para 0104, target slave device 30 echoes the received address of the target addressable register 160 of stage 1070 as an acknowledgement and for error detection… master device 20 compares the received echoed target addressable register 160 of stage 1080 with the transmitted target addressable register 160 of stage 1060. In the event that the addresses do not match, an error routine (not shown) is preferably called e.g. the echoed addressable register field indicate a register operation performance status such as errors).

Regarding claim 15, Devila further teaches each of the multiple secondary devices includes a respective data output port coupled to the second data channel of the SPI interface, and wherein each of the multiple secondary devices is configured to tri-state its respective data output when it is unused for communication with the primary device (see figure 3A and para 0102, on MISO bus 50, all output buffers 70 are in a high impedance state e.g. tri-state, and thus no data is transferred).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Devila as applied to claims above, and further in view of Heinrich et al US publication US 20140115209.

Regarding claim 10, Devila teaches all the features with respect to claim 8 as outlined above.
But, Devila fails to teach the secondary device status field indicates a readiness of a selected device to provide a particular data payload to the primary device.
However, Heinrich teaches a secondary device status field indicates a readiness of the first selected device to provide a particular data payload to the primary device (see para 0035, the slave device can also send indicators to the master device through the master-in slave-out signal 306. The indicators can include a not-ready indicator 320 and a ready indicator 322, among others).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the acknowledgement of Devila and further incorporate the ready indicator.
The motivation for doing so is to let the master device know when the slave is ready to process additional data.

Regarding claim 11, Devila teaches all the features with respect to claim 8 as outlined above.
But, Devila fails to teach the secondary device status field includes one or more bits set to indicate a deferred return status; and wherein the primary device is further configured to, in response to receiving a response message with one or more bits set to indicate the deferred return status, send a deferred read request to the first selected device.
However, Heinrich teaches a secondary device status field includes one or more bits set to indicate a deferred return status; and wherein the primary device is further configured to, in response to receiving a response message with one or more bits set to indicate the deferred return status, send a deferred read request to the first selected device (see para 0015, the read and write request may be deferred for any suitable period of time by using flow control commands that can indicate to one or more SPI masters that a SPI slave is busy performing other tasks).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the acknowledgement of Devila and further incorporate deferred status to signal the master to defer read/write.
The motivation for doing so is to prevent overloading of the slave device.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Devila as applied to claims above, and further in view of Anand et al WIPO publication WO2018116314.

Regarding claim 12, Devila teaches all the features with respect to claim 1 as outlined above.
But, Devila fails to teach the primary device includes circuitry configured to provide a pull-up signal at the second data port.
However, Anand teaches a primary device includes circuitry configured to provide a pull-up signal at the second data port (see page 8 ln 22-23, Internal pull ups [107] and [108] on MOSI line in slave and MISO line in master respectively to detect presence and absence of slave when transaction is not in progress).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the master device of Devila and further incorporate providing a pull-up signal.
The motivation for doing so is to provide a simple mechanism for the slave to signal the device its presence or absence when not in active communication with the master.

Regarding claim 13, Anand further teaches the primary device is configured to identify the information about the communication status of the multiple secondary devices using the pull- up signal (see page 8 ln 22-23, Internal pull ups [107] and [108] on MOSI line in slave and MISO line in master respectively to detect presence and absence of slave when transaction is not in progress).

Regarding claim 14, Anand further teaches in the absence of a response message on the second data channel responsive to the first message, the primary device is configured to identify the information about the communication status of the multiple secondary devices using the pull- up signal (see page 8 ln 22-23, Internal pull ups [107] and [108] on MOSI line in slave and MISO line in master respectively to detect presence and absence of slave when transaction is not in progress).


Allowable Subject Matter
Claims 1-7 and 16-20 are regarded as comprising allowable subject matter and would be allowable upon filing and acceptance of the Terminal Disclaimer to overcome the set forth double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-7, the known prior arts fail to explicitly disclose a primary device is configured to provide a pull-up signal at the data input port, receiving signal magnitude information from the data input port over multiple sequential cycles of the clock signal; and determining a presence or absence of the secondary device based on a relationship between a reference magnitude of the pull-up signal and the signal magnitude information received from the data input port over the multiple sequential cycles of the clock signal in combination with other limitation found in the independent claim 1.
The closest prior art Anand (WO2018116314) discloses detecting presence or absence of slave device using internal pull-up signals when transaction is not in progress. However, Anand fails to disclose receiving signal magnitude information over multiple sequential cycles of the clock signal and determining an operation status of the secondary device or absence of the secondary device based on a relationship between a reference magnitude of the pull-up signal and the signal magnitude information received from the data input port over the multiple sequential cycles of the clock signal.

Regarding claims 16-20, the known prior arts fail to explicitly disclose the primary device is configured to: send a first message using a first data channel of the SPI interface, the first message comprising a command field, a device identification field, and a register address field, the command field including one or more bits to enable a controller on the first selected device, and the register address field including one or more bits to address a particular memory register on the first selected device, wherein the first selected device is identified by information in the device identification field; and receive, using a second data channel of the SPI interface, a response to the first message from the first selected device, the response comprising a device status field, wherein the device status field includes information about whether a register operation successfully completed at the first selected device, whether a register protocol or parity error exists at the first selected device, or whether a register operation was deferred at the first selected device in combination with other limitation found in the independent claim 16.
The closest prior art Devila (US 20080183928) discloses a master device sending command message on a first port and receiving response about the status of the command on the second port. However, Devilla fails to disclose the details of the various fields in the command message and response message as recited in the claims above.

Claim 9 is regarded as comprising allowable subject matter and would be allowable (1) if rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) upon filing and acceptance of the Terminal Disclaimer to overcome the set forth double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184